Citation Nr: 1540010	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $7,274.15.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a waiver of the recovery of an overpayment of $7,274.15 for VA education benefits. The $7,274.15 is comprised of benefits VA provided for tuition and fees ($5,195.15) for the period from January 18, 20102, through March 17, 2012, and housing ($2,079.00) for the period from January 18, 20102, through February 28, 2012, at New England Institute of Technology.


FINDING OF FACT

The Veteran's acts caused the overpayments in question; there is no indication of fraud, misrepresentation or bad faith; and recovery would be against equity.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA benefits in the amount of $7,274.15 have been met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. § 1.962 (2015).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2015).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2015), VAOPGCPREC 6-98 (Apr. 24, 1998). 

The Board finds the Veteran improperly received benefits during for the Spring 2012 semester in the form of tuition and fees and housing payments outlined above totalling $7,274.15.  The Board agrees that the Veteran should have notified VA that his student status had changed when he withdrew from classes January 18, 2012.  He did not, thus creating the overpayment.  The overpayment was not due to the sole administrative error of VA.  Accordingly, the evidence shows that the overpayment was properly created.

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c). 

The Veteran timely filed his waiver application, and there is no indication of fraud, misrepresentation, or bad faith.  As to this last point, the Board notes that the Veteran testified and the record is replete with reference to the fact that the Veteran has undergone significant treatment at VA for PTSD.  His service-connected PTSD is rated 70 percent disabling and is related to his combat experiences in the Gulf War.  The Veteran also was being treated for multiple other medical conditions at the time he withdrew from class in January 2012 and reportedly continues treatment.  Specifically, a VA physician found him on January 26, 2012, to be in serious condition due to his multiple medical problems which were uncontrolled.  She advised that he make his health care a priority and noted this would likely conflict with school at the present time.  Based on the fact that the Veteran was going through serious documented health problems at the time, the Board concludes there is no indication of fraud, misrepresentation, or bad faith.  

Therefore, the appeal turns on the third prong. 

The standard "equity and good conscience" will be applied when the facts and circumstances indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a).

The Veteran has alleged that recovery of the overpayment would cause undue hardship.  His testimony before the undersigned was that he provides the only income in his home which includes his wife and children.  He wants to finish his schooling to earn money to support his family despite the fact that he is still quite ill.  


	(CONTINUED ON NEXT PAGE)


He stated that if he were forced to have to pay back his debt to VA, he would not be able to feed his family, pay his mortgage and pay his other obligations.  The Board finds his testimony generally credible in this regard.  Granting him the benefit of the doubt in this factor, the Board will grant the appeal.


ORDER

Waiver of recovery of an overpayment of $7,274.15 of Department of Veterans Affairs education benefits is granted



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


